Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Baker [US10122137].
 	Claim 1, Baker discloses a bar 10 [fig. 2] comprising a planar body having a wedge shape in that a width of a top end of the planar body is greater than a width of a bottom end of the planar body; wherein the planar body is constructed of an electrically-conductive material [col. 3, lines 66-67]; and wherein a plurality of upper hole pairs 22 are defined in the planar body, each of the upper hole pairs adapted to have a corresponding electrical wire 56 [fig. 8] to be grounded selectively affixed thereto.  Baker disclose the invention generally all as claimed, but does not show the bar to be a ground bar. It would have been obvious to one have ordinary skill at the time the invention was made to modify the bar of Baker to be a ground bar for the purpose of the user needed;  since the examiner takes official Notice of the equivalence of conductive bar and a ground bar for their use in the electrical connector art for intended use and these would be known within the level of ordinary skill in the art.

4.  	Claims 6-17 are allowed. 
Allowable Subject Matter
5.  	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	The following is a statement of reasons for the indication of allowable subject matter: Regarding to claims 2, 6 and 11, Baker [US10122137] fails to teach  or suggest  a ground bar comprising a conductive planar body having a wedge shape, wherein  a width of a top end to be greater than a width of a bottom end, and having  a upper and lower hole pairs to receive electrical wires. 
 						Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/               Primary Examiner, Art Unit 2831